11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Ellie Jean Lara Montoya Williams,              * From the 244th District Court
                                                 of Ector County,
                                                 Trial Court No. C-17-0812-CR.

Vs. No. 11-18-00171-CR                         * August 13, 2020

The State of Texas,                            * Opinion by Stretcher, J.
                                                 (Panel consists of: Bailey, C.J.,
                                                 Stretcher, J., and Wright, S.C.J.,
                                                 sitting by assignment)
                                                 (Willson, J., not participating)

     This court has inspected the record in this cause and concludes that there is no
error in the judgments below. Therefore, in accordance with this court’s opinion,
the judgments of the trial court are in all things affirmed.